UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-6462


KENNETH LEE FOSTER,

                     Plaintiff - Appellant,

              v.

LACY H. THORNBURG,

                     Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Frank D. Whitney, District Judge. (1:19-cv-00297-FDW)


Submitted: July 21, 2020                                          Decided: July 24, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Lee Foster, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kenneth Lee Foster appeals the district court’s orders dismissing under 28 U.S.C.

§§ 1915(e), 1915A(b) (2018) his complaint filed pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and denying his motion to alter

or amend under Fed. R. Civ. P. 59(e). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Foster v.

Thornburg, No. 1:19-cv-00297-FDW (W.D.N.C. Dec. 11, 2019 & Mar. 23, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           2